Opinion filed February 2, 2017




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-16-00306-CV
                                     __________

                IN THE INTEREST OF A.A.C., M.A.V.M.,
                       AND S.Z.A., CHILDREN


                     On Appeal from the 358th District Court
                               Ector County, Texas
                        Trial Court Cause No. D-3511-PC

                      MEMORANDUM OPINION
      This is an appeal from an order in which the trial court terminated the parental
rights of the parents of A.A.C., M.A.V.M., and S.Z.A. The children’s mother filed a
notice of appeal. We dismiss the appeal.
      The mother’s court-appointed counsel has filed a motion to withdraw and a
supporting brief in which he professionally and conscientiously examines the record
and applicable law and concludes that the appeal is frivolous and presents no issues
of arguable merit. The brief meets the requirements of Anders v. California, 386
U.S. 738 (1967), by presenting a professional evaluation of the record demonstrating
why there are no arguable grounds to be advanced. See In re Schulman, 252 S.W.3d
403, 406–08 (Tex. Crim. App. 2008); High v. State, 573 S.W.2d 807, 812 (Tex. Crim.
App. [Panel Op.] 1978). In light of a recent holding by the Texas Supreme Court,
however, an Anders motion to withdraw “may be premature” if filed in the court of
appeals under the circumstances presented in this case. See In re P.M., No. 15-0171,
2016 WL 1274748, at *3 (Tex. Apr. 1, 2016). The court in P.M. stated that
“appointed counsel’s obligations can be satisfied by filing a petition for review that
satisfies the standards for an Anders brief.” Id.
      Counsel provided Appellant with a copy of the brief, the motion to withdraw,
and an explanatory letter. Counsel also informed Appellant of her right to review
the record and file a pro se response to counsel’s brief. In compliance with Kelly v.
State, 436 S.W.3d 313, 318–20 (Tex. Crim. App. 2014), counsel provided Appellant
with a copy of both the reporter’s record and the clerk’s record. We conclude that
Appellant’s counsel has satisfied his duties under Anders, Schulman, and Kelly. We
note that Appellant did not file a pro se response to counsel’s Anders brief.
      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit and
should be dismissed. See Schulman, 252 S.W.3d at 409. However, in light of P.M.,
we deny the motion to withdraw that was filed by Appellant’s court-appointed
counsel. See P.M., 2016 WL 1274748, at *3.
      Counsel’s motion to withdraw is denied, and the appeal is dismissed.


                                                     PER CURIAM


February 2, 2017
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                          2